DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/03/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Hattori in view of Watson does not explicitly disclose the device wherein: the processor is configured to: determine an absolute-value signal from the filtered acceleration signal derived with respect to time; movingly average the absolute-value signal using a time constant; determine a second time span between k adjacent maxima of the movingly averaged absolute-value signal; and k is a positive whole number. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Hattori in view of Watson teaches the same concept as disclosed in the claim. Hattori in view of Watson discloses the device wherein: the processor is configured to: mathematically derive the filtered acceleration signal with respect to time (Hattori par[0018], [0037]: The absolute value of the gravitational acceleration detected by the acceleration sensor 101 becomes zero at a position where the rotational tangent direction 13 at the position of the sensor unit 100 is horizontal, and shows a maximum value at a position where it is vertical. the rotation speed is determined every half cycle, but may be determined every cycle. Further, in the present embodiment, the half cycle is determined by using the maximum value and the minimum value of the detected acceleration. However, the half cycle may be determined by using a zero value at which the detected value of gravitational acceleration is zero); and ascertain the frequency based on the second time span (Hattori par[0018], [0037]); k is a whole number (Hattori fig 3, par[0025]: The graph is shown k can any number); and the second time span represents k minus one half-period lengths of the filtered acceleration signal (Hattori fig 3; par[0025]: The graph is shown the adjacent zero crossings as half-period lengths of the filtered acceleration signal: the arithmetic processing unit 203 measures the half-cycle time of the sine wave B of the gravitational acceleration change, calculates the number of rotations per unit time of the rotating body 10 from this measurement time, and displays information on the number of rotations. The information is displayed on the unit 205 and a pulse is output to the host device (not shown) at a predetermined cycle. The period of this pulse is determined from the half-cycle time of the sine wave, that is, the half-rotation time of the rotator, and the number of pulses output in half-rotation (a preset number of pulses). The pulse output is output at the same frequency until the next half cycle is determined or until it is determined that the rotating body 10 has stopped.). Within the same field of endeavor, Sase discloses the device wherein: the processor is configured to: determine an absolute-value signal from the filtered acceleration signal derived with respect to time (fig 4:120a-120b; par[0081]: With the surging detection device 400 shown in FIG. 4, whether the amplitude of the frequency component waveform included in each of the first frequency region FW1 and the second frequency region FW2 is positive or negative, it is possible to evaluate the magnitude of the amplitude as electricity by obtaining a square of the absolute value of the amplitude. Furthermore, the first waveform PW and the second waveform QW are obtained by smoothing the time series of a square value of the amplitude at each point of time by moving average calculation); movingly average the absolute-value signal using a time constant (fig 4:130a-130b; par[0081]: With the surging detection device 400 shown in FIG. 4, whether the amplitude of the frequency component waveform included in each of the first frequency region FW1 and the second frequency region FW2 is positive or negative, it is possible to evaluate the magnitude of the amplitude as electricity by obtaining a square of the absolute value of the amplitude. Furthermore, the first waveform PW and the second waveform QW are obtained by smoothing the time series of a square value of the amplitude at each point of time by moving average calculation).
Therefore, Examiner maintains his rejection.

/AMINE BENLAGSIR/               Primary Examiner, Art Unit 2685